Appeal from order, Supreme Court, New York County (Diane Lebedeff, J.), entered January 15, 1997, which deemed defendants-appellants’ motion for summary judgment to be one for reargument, and, so considered, denied the motion as untimely, unanimously dismissed, without costs, as taken from a nonappealable order.
The IAS Court properly deemed defendants’ second motion for summary judgment as one for reargument, and accordingly we dismiss the appeal from the order denying it (see, Avildsen v Prystay, 243 AD2d 352).
Concur — Milonas, J. P., Williams, Mazzarelli and Andrias, JJ.